ON SUGGESTION OF ERROR.
Upon the coming in of the suggestions of error, and upon examination of them, it was determined to remand this case to the docket for consideration and determination by the full court in banc. Upon such consideration the court has unanimously concluded that the original opinion published in 161 So. 864-867, is correct so far as concerns the first, second, and third points therein decided; and the majority has concluded that the fourth point dealt with in the original opinion also was correctly *Page 132 
decided and dealt with in that opinion, so that the said original opinion stands as written.
The point was raised in our consultations that to uphold and apply the doctrine of subrogation in respect to the taxes paid by appellant would be to allow appellant now to foreclose and sell said property under said tax lien, whereas the former remaindermen who had become the owners of the fee at the time of the tax sale and the payment of the taxes necessary to redeem, being infants at said time, would otherwise have had a period of two years beyond their coming of age in which to have redeemed and thereby to have paid all the taxes involved herein. It is true that as a general principle a party is not entitled to the right of subrogation in respect to the payment of taxes if to be used in such manner as to shorten the time within which the primary taxpayer otherwise could discharge the obligation, Love v. Robinson, 161 Miss. 585, 591, 137 So. 499, 78 A.L.R. 608, but at most that consideration as applied to this case would operate only (1) to postpone the time when the foreclosure of the tax lien held by appellant could take place, or (2) to require the foreclosure to carry the same privileges of redemption which the minors would have been able to exercise had the taxes not been paid, or (3) to require some other such arrangement in the decree as will preserve the equities of all parties in the respects mentioned. It would not affect the existence of the lien itself.
But these points were not decided by the chancellor, and evidently were not raised in the hearing of the demurrers before him, for it has not been mentioned either in the briefs or in the oral arguments before us. In affirming and remanding, we will leave entirely open for argument before the chancellor and for his conclusions and decree thereon the points mentioned under the foregoing numerals. He has not decided those points, and to attempt to pass on them here would be to review matters not decided by the chancellor, not necessarily *Page 133 
involved in what he did decide, and not raised or argued by any of the parties.
Affirmed and remanded.